Citation Nr: 0324524	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  96-43 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis or as secondary to 
residuals of a shell fragment wound of the left flank with 
retained foreign body, scar of the left flank, and pulmonary 
infiltrate of the left third interspace.

2.  Entitlement to service connection for COPD as a result of 
tobacco use in service or as secondary to nicotine dependence 
acquired in service.

3.  Entitlement to service connection for COPD as a result of 
exposure to asbestos.

4.  Entitlement to service connection for COPD as a result of 
exposure to mustard gas.

5.  Entitlement to an increased evaluation for pleurisy, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1943 to May 1946 and in the United States Army 
from January 1949 to May 1952. He was awarded the Purple 
Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1995 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On July 12, 1999, the veteran appeared and testified at a 
personal hearing before a Veterans' Law Judge who has since 
retired.  In August 2003, the veteran waived his right to a 
hearing before another Veterans' Law Judge.

In May 2000, the Board remanded the issues currently on 
appeal to the RO for further development of the evidence.  
The case was returned to the Board in June 2003.



FINDINGS OF FACT

1.  COPD was not present during the veteran's active service 
or until many years later.

2.  There is no competent medical evidence that residuals of 
a shell fragment wound of the left flank with retained 
foreign body, scar of the left flank, and pulmonary 
infiltrate of the left third interspace caused or increased 
the severity of the veteran's COPD.

3.  The date of claim for service connection for COPD as a 
result of tobacco use in service or as secondary to nicotine 
dependence acquired in service was July 12, 1999.

4.  There is no competent medical evidence that the veteran's 
COPD is related to exposure to asbestos or mustard gas.

5.  Pleurisy is primarily manifested by obliteration of the 
right costophrenic angle.

6.  The veteran's pleurisy is not tuberculous.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service and is 
not the result of exposure to asbestos or mustard gas.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2003).

2.  COPD is not a result of tobacco use in service or 
secondary to nicotine dependence acquired in service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for pleurisy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6810 (1996); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
Diagnostic Code 6732 (2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
an October 2002 letter, the RO notified the veteran in 
specific terms that he should submit evidence needed to 
substantiate his claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



I. Service Connection for COPD on Direct or Secondary Basis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).  

In the instant case, the veteran's service medical 
records reveal that, in August 1950, in combat in Korea, 
the veteran sustained a penetrating missile wound to the 
left flank without artery or nerve involvement.  No 
surgery was indicated.  The wound was dressed, and the 
veteran returned to duty 6 days later.  At an examination 
for service separation in May 1952, a chest X-ray showed 
a soft lesion in the left third anterior interspace with 
pleural thickening at the right base laterally and 
partial obliteration of the right costophrenic angle.  It 
was recommended that the veteran follow up with private 
physicians.

At a VA chest examination in May 1956, the veteran's 
chest was well developed and symmetrical, bilaterally.  
Respiratory excursions were equal and active, 
bilaterally.  Percussion note was resonant over both lung 
fields.  Both diaphragms moved normally.  Breath sounds 
were bronchovesicular throughout.  No  adventitious 
sounds were heard.  A chest X-ray revealed some 
obliteration of the right costophrenic angle and some 
roughening of the right lateral diaphragm, and a small 
faint patch of infiltration in the left third anterior 
intercostal space, which appeared fibrotic.  It was noted 
that a partial obliteration of the right costophrenic 
angle was first noted in 1946 and again in 1952.  The 
diagnoses were pleurisy, chronic, fibrous, right and 
pulmonary infiltrate, left, etiology undetermined, 
healed.  The examiner commented that the diagnosed 
conditions gave the veteran no trouble and, in fact, he 
was unaware of them until the examination.

The Board notes that "pleurisy" is defined as 
inflammation of the pleura, with exudation into its 
cavity and upon its surface.  See Dorland's Illustrated 
Medical Dictionary 1307 (24th ed., 1994).  The pleura is 
the serous membrane investing the lungs and lining the 
thoracic cavity, completely enclosing a potential space 
known as the pleural cavity.  See Dorland's at 1306.  

A  rating decision in August 1956 granted entitlement to 
service connection for a shell fragment wound to the left 
flank with retained foreign body and pulmonary 
infiltration at the left third interspace and for right 
fibrous pleurisy.  Non-compensable (zero percent) 
evaluations were assigned for these disabilities.

At a VA examination in October 1991, the diagnosis was 
remote history of pleurisy with possible recent 
recurrence.  The examiner suspected that the veteran 
might have a fairly significant degree of obstructive 
lung disease and ordered pulmonary function tests.

A VA chest X-ray in November 1991 showed no acute 
process.  A metallic foreign body beneath the left 
hemidiaphragm was noted.  VA pulmonary function tests in 
November 1991 revealed mild obstructive defect.  

At a VA pulmonary examination in March 1995, the pertinent 
diagnoses were: scar of shell fragment wound, left lower 
chest area; pleurisy; and COPD.

In April 1998, a VA pulmonary examiner reported that the 
diagnosis of pleurisy in the veteran's service medical 
records appeared to have been based on a slight abnormality 
noted on the chest X-ray at separation from service and that 
it was 
more likely than not an incidental finding, which was not 
related to his current chronic COPD shown on pulmonary 
function tests.  The examiner reported an opinion that, in 
all likelihood, the veteran's COPD was related to use of 
cigarettes for the past 47 years.

The Board notes that the veteran's service medical records 
are negative for any findings or diagnosis of lung disease, 
to include COPD, which was not diagnosed until decades after 
the veteran's separation from service.  There is no competent 
medical evidence or opinion relating postservice COPD to the 
pleural thickening found on chest X-ray at separation from 
service in May 1952 or to any other incident or manifestation 
of the veteran's active service, and there is no competent 
medical evidence that service connected pleurisy caused or 
has aggravated COPD.  The Board, therefore, finds that the 
preponderance of the credible evidence of record is against 
the claim of entitlement to service connection for (COPD) on 
a direct basis or as secondary to residuals of a shell 
fragment wound of the left flank with retained foreign body, 
scar of the left flank, and pulmonary infiltrate of the left 
third interspace.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2003).

II. Service Connection for COPD as Result of Tobacco Use in 
Service Or as Secondary to Nicotine Dependence Acquired in 
Service

At a  personal hearing before a Veterans' Law Judge on July 
12, 1999, the veteran and his representative asserted that 
his COPD may be the result of his use of tobacco.  The Board 
finds that July 12, 1999, is the date of the veteran's claim 
of  entitlement to service connection for COPD as a result of 
tobacco use in service or as secondary to nicotine dependence 
acquired in service.

On June 9, 1998, the Transportation Equity Act for the 21st 
Century was enacted. This Act amended 38 U.S.C.A. §§ 1110 and 
1131 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products. On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was struck out.  Hence, the amendments to §§ 1110 and 1131 
were nullified.  However, the Act added 38 U.S.C.A. § 1103 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  It does not preclude service 
connection for disease or injury which became manifest during 
service or to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  That is, for claims 
filed after June 9, 1998, a grant of service connection is 
prohibited for a disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service. 
See 38 U.S.C.A. § 1103 (West 2002).

As noted above, the veteran's claim for service connection 
for COPD as a result of tobacco use in service or as 
secondary to nicotine dependence acquired in service which 
first raised the theory of entitlement to service connection 
due to a tobacco-related disability was made at the hearing 
on July 12, 1999.  Thus, the provisions of 38 U.S.C.A. § 1103 
apply and the claim must be denied under this theory.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law).

III. Service Connection for COPD As Result of Exposure to 
Asbestos

The veteran has contended that his COPD may be the result of 
exposure to asbestos during active service.  At the hearing 
in July 1999, he testified that, during his naval service, he 
wore work gloves which contained asbestos and that he assumed 
that there was asbestos in the insulation of the ship.

In May 2003, the National Personnel Records Center (NPRC) 
reported that there is no record of exposure of the veteran 
to asbestos in service.

The Board finds that it is not necessary for the Board to 
reach the factual issue of whether the veteran was exposed to 
asbestos during active service because, even if he were to 
have been exposed to asbestos, the question of whether his 
current COPD is related to asbestos exposure is a question on 
which the only probative evidence would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  There is in 
this case no competent medical evidence that the veteran's 
COPD is in any way related to exposure to asbestos.  The 
veteran himself, as a layman, is not qualified to offer an 
opinion on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
concludes that the preponderance of the credible evidence of 
record is against the veteran's claim of entitlement to 
service connection for COPD as a result of exposure to 
asbestos.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

IV. Service Connection for COPD As Result of Exposure to 
Mustard Gas

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. 3.316 (2003). 
Those provisions are as follows:

(a) Exposure to the specified vesicant agents during 
active military service under the circumstances 
described below together with subsequent development of 
any of the indicated conditions is sufficient to 
establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: nasopharyngeal, laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of 
the skin;

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with 
the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease;

(3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a non-service 
related supervening condition or event as the cause of 
the claimed condition.

The Board notes that service connection for COPD under the 
provisions of 38 C.F.R. § 3.316(a)(3) (2003) requires full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service.

The veteran has contended that his COPD may be the result of 
exposure to mustard gas during active service.  At the 
hearing in July 1999, he testified that, in December 1943 or 
January 1944, at the United States Naval Base in Norfolk, 
Virginia, he participated in a training exercise in which he 
was exposed to gas and "Well, they told us that we had a 
laughing gas, a tear gas, and they gave us  a mixture of 
mustard gas."

In May 2003, the NPRC reported that there was no record of 
the veteran having been exposed to mustard gas during active 
service.

Also in May 2003, the Defense Manpower Data Center reported 
that: the veteran's name is not in the database of persons 
who may have been exposed during World War II to mustard gas 
or lewisite during testing programs, production, storage, or 
transportation; and testing of mustard gas and lewisite was 
not conducted at Norfolk, Virginia, during World War II.  The 
Defense Manpower Data Center also reported that: chemical 
warfare defense training was given to all participants in 
basic, unit, and other training programs on a routine basis; 
the training was designed to provide chemical agent 
familiarization and to increase the survival rate of 
personnel in the event that chemical agents were used in 
combat; chemical research has not indicated a causal 
relationship between the type of exposure received during 
training activities and health conditions.  One training 
exercise involved placing from one to 3 small drops of liquid 
mustard gas on a trainee's arm; one of the spots was 
decontaminated immediately and one was protected by ointment;  
usually, a fluid-filled blister formed the next day at the 
site(s) where there was no protective ointment and no 
decontamination had taken place; and at no time were these 
exercised full-body field or chamber experiments to test 
protective clothing or equipment.

The Board notes that the Defense Manpower Data Center has 
reported that there was no full-body exposure testing of 
mustard gas or lewisite at Norfolk, Virginia, during World 
War II.  The Board notes further that the veteran did not in 
his testimony describe being a participant of a mustard gas 
sensitivity test in which drops of liquid mustard gas were 
placed on one of his arms.  The Board, therefore, finds that 
the veteran did not have full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service, which is 
required for service connection for COPD under the provisions 
of 38 C.F.R. § 3.316(a)(3) (2003).  For that reason, 
entitlement to service connection for COPD as a result of 
exposure to mustard gas is  not established.

V. Increased Rating for Pleurisy

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6810, pertaining to serofibrinous pleurisy , provided that 
chronic fibrous pleurisy following lobar pneumonia and other 
acute diseases of the lungs or pleural cavity, without 
empyema, was considered a non-disabling condition except with 
diaphragmatic pleurisy, pain in chest, obliteration of 
costophrenic angles, or tenting of the diaphragm.  The 
maximum schedular evaluation was 10 percent.  The Board notes 
that the obliteration of a costophrenic angle was associated 
with the veteran's pleurisy, thus warranting an evaluation of 
10 percent, but no more.

The amendments to 38 C.F.R. § 4.97 which were effective 
October 7, 1996, include new Diagnostic Code 6732 pertaining 
to tuberculous pleurisy.  The amended 38 C.F.R. § 4.97 does 
not contain a diagnostic code for pleurisy, like that which 
the veteran has had, which is not tuberculous.  The Board, 
therefore, finds the prior criteria, in effect before October 
7, 1996, are more favorable to the veteran and should be 
applied to his case.

As the veteran is in receipt of the maximum schedular 
evaluation for pleurisy under 38 C.F.R. § 4.97, Diagnostic 
Code 6810 (1996), entitlement to a schedular evaluation in 
excess of 10 percent is not established.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2003) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's pleurisy is not so exceptional or unusual as 
to render impractical the application of regular schedular 
standards, and thus a referral for an evaluation on an 
extraschedular basis is not warranted. The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

VI. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  




ORDER

Service connection for COPD on any basis is denied.

Entitlement to an evaluation in excess of 10 percent for 
pleurisy is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



